DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim status
Claims 1-7 and 9-20 are pending and are currently under consideration for patentability under 37 CFR 1.104
Applicant elected Species A; directed to Claims 1-6, 9, 11-17, 19 and 20 in the reply filed on 04/21/2021 is acknowledged. 
Claims 8 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species. Applicant’s supplemental response field on 04/23/2021 to include claims 7, 8, 10 and 18 is reviewed and since claim 8 is not directed to Species A, claim 8 is withdrawn from further consideration. 
Claim Objections
Claim 1 is objected to because of the following informalities:  
Examiner thinks image sensors in claim 1 should be corrected with specific identifiers as “a first image sensor, a second image sensor, a third image sensor…” 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 19 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. “a set point condition…outputtable” since it is not sufficiently discussed in the specification which data set point conditions are used to distinguish discrepancy, any outputable condition by a processor based on set point that is displaced on a display can be interpreted as “discrepancy set point out put”. Therefor the written description is required to describe “a set point condition” and “an indication of this fact is outputable” as claimed in claim 19.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5, 9, 13, 15 and 19 are rejected under 35 U.S.C. 112(b) or pre-AIA  35U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112 the applicant), regards as the invention.

Claims 9 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in that it fails to point out what is included or excluded by the claim language. Claims recites “…a planar arrangement with one another, and/or…” in claim 9 line 2-3 and also recites “… arranged symmetrically to one another and/or …” in claim 15. The phrase "and/or" renders the claims indefinite because the claims can include elements not actually disclosed those encompassed by "or”, thereby rendering the scope of the claims unascertainable. Additionally claim 9 and 15 could have interpretation in a broader term as “a planar arrangement with one another, or…”, and a narrower recites “a planar arrangement with one another, and…” In such instance the claims are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is: (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 13 is rejected under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or, for applications subject to pre-AIA  35 U.S.C. 112, the applicant) regards as the invention. The claim is indefinite because It is unclear if  “an illuminating element is associated with each imaging unit” of claim 13 is any different than  “an illuminating 
Claim 19 is rejected under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or, for applications subject to pre-AIA  35 U.S.C. 112, the applicant) regards as the invention. The claim is indefinite because of “set point condition…outputtable”, set point conditions that are used to distinguish discrepancy are not clarified therefore any outputable condition by a processor based on any set point that is displayed on a display can be interpreted as “discrepancy set point out put” which can be high, low near, far, short, long, tilt, angle … etc. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7, 9-11, 14, 17 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jacobsen; Stephen C et al, US 20130331648 A1; hereinafter “Jacobsen”.
claim 1 Jacobsen discloses An endoscopic device comprising an endoscope micro-catheter 12([0012], Fig. 1) with a shaft an elongated cylindrical member  ([0004], claim 1) that is introducible into a subject internal cavity ([0036]) under examination patient ([0036]), and a data processing unit processor 22([0037], Fig.1), three or more optical imaging units having respective imaging elements Plurality of SSIDs 25 ([0039], Fig.4, 7) arranged distally on the shaft refer to examiner annotation  as distal arrangement (Fig.2, 7 &12) and image sensors Plurality of SSIDs 25 ([0039], Fig.4, 7)associated therewith for providing image data sets continuous digital image ([0037]) for the data processing unit, wherein the data processing unit processor 22([0037], Fig.1), is configured and programmed such that it uses the image data sets to determine corresponding image points therein image a body cavity of a patient and thereafter analyze the image from multiple points of view. ([0037]) and an image processor 22, as illustrated in FIG. 1, wherein the image data is processed to produce a planar longitudinally continuous 360 degree view of the body cavity ([0045]) and generates a 3D surface data set of an object imaged by the imaging units in the subject under examination creating a three-dimensional continuous digital image of a body cavity ([0037]) and the 360 degree view created by tiling images from the imaging devices 110 from image capture areas 100a, 100b, 100c, and 100d are further tiled together over time to create a longitudinally continuous 360 degree view of the body cavity… annular image 150 is a composite of images from image capture areas 100a, 100b, 100c, and 100d ([0046]).

    PNG
    media_image1.png
    756
    981
    media_image1.png
    Greyscale

As to claim 2 Jacobsen discloses the claimed invention according to claim 1, wherein the data processing unit determines the corresponding image points for generating the 3D data set in real time creating a three-dimensional continuous digital image of a body cavity ([0037]) and an image processor 22, as illustrated in FIG. 1, wherein the image data is processed to produce a planar longitudinally continuous 360 degree view of the body cavity ([0045]) and the 360 degree view created by tiling images from the imaging devices 110 from image capture areas 100a, 100b, 100c, and 100d are further tiled together over time to create a longitudinally continuous 360 degree view of the body cavity… annular image 150 is a composite of images from image capture areas 100a, 100b, 100c, and 100d ([0046]).
As to claim 3 Jacobsen discloses the claimed invention according to claim 1, wherein changes in at least one of the position and shape of the object are determinable by the device as a function of time an initial 360 degree view may be thought of as creating an annular image 150 at time=1…. As the micro-catheter 12 is withdrawn or advanced within the body cavity, the annular image 150 at time=1 is extended in the direction of travel of the micro-catheter to create a cylindrical image 160. ([0046], Fig. 15&16).
As to claim 4 Jacobsen discloses the claimed invention according to claim 1, wherein the data processing unit uses two image data sets an image processor 22, as illustrated in FIG. 1, wherein the image data is processed to produce a planar longitudinally continuous 360 degree view of the body cavity … accomplished by tiling or seamlessly integrating the images captured from the individual capture area of one or more of the imaging devices ([0045])  to generate a stereo image data set, which is examined for corresponding image points in at least one further image data set creating a three-dimensional continuous digital image of a body cavity ([0037]).
As to claim 5 Jacobsen discloses the claimed invention according to claim 4, wherein the data processing unit generates from each two image data sets an image processor 22, as illustrated in FIG. 1, wherein the image data is processed to produce a planar longitudinally continuous 360 degree view of the body cavity … accomplished by tiling or seamlessly integrating the images captured from the individual capture area of one or more of the imaging devices ([0045])a stereo image data set, which is examined for corresponding image points in a respective further image data set creating a three-dimensional continuous digital image of a body cavity ([0037]).
As to claim 6 Jacobsen discloses the claimed invention according to claim 1, wherein the device comprises a display unit monitor 24 ([0038], Fig.1) coupled to the data processing unit A processor 22, such as an appropriately programmed computer, is provided to control the imaging system 10 and create an image of anatomy adjacent the distal tip portion 15, within a patient (not shown), displayable on a monitor 24 ([0038, Fig.1) and at least one of: - the data an image processor 22, as illustrated in FIG. 1, wherein the image data is processed to produce a planar longitudinally continuous 360 degree view of the body cavity ([0045]) to generate a stereo image of the object creating a three-dimensional continuous digital image of a body cavity ([0037]) and represents it on the display unit; - the data processing unit represents an image of the 3D data set on the display unit creating a three-dimensional continuous digital image of a body cavity ([0037]).
As to claim 7 Jacobsen discloses the claimed invention according to claim 1, wherein the imaging elements are arranged collinearly on the shaft or wherein one of the imaging elements is arranged on the shaft symmetrically in relation to a base formed by two further imaging elements the SSIDs 25 are oriented about a perimeter of the substrate 46 with their image plane oriented substantially parallel to the substrate 46. However, it is understood that the SSIDs 25 can be placed anywhere on the substrate 46 with the image plane oriented in any appropriate direction to suit the particular application. ([0040]).
As to claim 9 Jacobsen discloses the claimed invention according to claim 1, wherein at least two imaging elements are arranged in a planar arrangement with one another, and/or wherein at least two image sensors are arranged in a planar arrangement with one another the SSIDs 25 are oriented about a perimeter of the substrate 46 with their image plane oriented substantially parallel to the substrate 46. However, it is understood that the SSIDs 25 can be placed anywhere on the substrate 46 with the image plane oriented in any appropriate direction to suit the particular application. ([0040]) and refer to illustration below as planar arrangement of SSIDs (Fig.7).

    PNG
    media_image2.png
    326
    685
    media_image2.png
    Greyscale
 
As to claim 10 Jacobsen discloses the claimed invention according to claim 1, wherein the image sensors are arranged in the shaft and are coupled by way of signal lines to the data processing unit, which is positioned outside the subject under examination, or wherein the imaging elements are coupled, by way of light conducting elements guided in the shaft, to the image sensors, which are arranged in a housing, outside the subject under examination. umbilical includes a conductive line ([0033]), and interface 28 is provided which supplies power to the imaging device 14 and feeds a digital image signal to the processor based on a signal received from the imaging device via an electrical umbilical 27, including conductive wires 29 through the micro-catheter 12([0038]).
As to claim 11 Jacobsen discloses the claimed invention according to claim 1, wherein the device comprises an illuminating unit having at least one illuminating element at least one light emitting member 45 ([0039], Fig. 2)  that is introducible into the subject internal cavity ([0036]) under examination patient ([0036]).
claim 14 Jacobsen discloses the claimed invention according to claim 11, wherein the illuminating element comprises or forms at least one light conductor guided in the shaft umbilical can also include…fiber optics [0033].
As to claim 17 Jacobsen discloses the claimed invention according to claim 1, wherein the shaft is rigid or flexible a rigid or flexible tube ([0003]).
As to claim 20 Jacobsen discloses a method  a method ([0044]) for the endoscopic examination micro-catheter 12([0012], Fig. 1) of a subject internal cavity ([0036]) under examination patient ([0036]), in which method a shaft an elongated cylindrical member  ([0004], claim 1) of an endoscope  micro-catheter 12([0012], Fig. 1) is introduced into a subject internal cavity ([0036]) under examination patient ([0036]) and an object subject internal cavity ([0036]) in the subject under examination is imaged, wherein three or more optical imaging units having respective imaging elements Plurality of SSIDs 25 ([0039], Fig.4, 7) that are arranged distally on the shaft refer to examiner annotation  as distal arrangement (Fig.2, 7 &12) and image sensors Plurality of SSIDs 25 ([0039], Fig.4, 7)associated therewith are provided for the purpose of providing image data sets for the data processing unit each one taking a separate measurement of red, green, and blue light (3CCDs) ([0040]), and image a body cavity of a patient and thereafter analyze the image from multiple points of view. ([0037]) and an image processor 22, as illustrated in FIG. 1, wherein the image data is processed to produce a planar longitudinally continuous 360 degree view of the body cavity ([0045]) wherein the data processing unit uses the image data sets to determine corresponding image points therein and generates a 3D surface data set of the object imaged by the imaging units  image data is processed to produce a planar longitudinally continuous 360 degree view of the body cavity ([0045]) and processing the image data to produce a three-dimensional representation of the inside of the body cavity ([0047]) and image a body cavity of a patient and thereafter analyze the image from multiple points of view. ([0037]) and an image processor 22, as illustrated in FIG. 1, wherein the image data is processed to produce a planar longitudinally continuous 360 degree view of the body cavity ([0045]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Jacobsen; Stephen C et al, US 20130331648 A1; hereinafter “Jacobsen” in view of, US 20020054208 A1 to Goldstein, Michael D. et al. hereinafter “Goldstein”.
As to claim 12 Jacobsen teaches the claimed invention according to claim 11.
Jacobsen is silent about the claimed invention, wherein a plurality of illuminating elements is provided.
Goldstein teaches about a plurality of illuminating elements is provided a plurality of illuminating elements, ([0141], Fig. 14A&14B]).
The application of plurality of illuminating elements for creating three dimensional images in endoscope is a technology and method that is known in the art.
It would have been obvious before the effective filling date of the claimed invention to modify Jacobsen to have plurality of illuminating elements where a range of wavelengths or alternating colors can be illuminated for example multi-color LED.
As to claim 13 Jacobsen and Goldstein teach the claimed invention according to claim 12.
Jacobsen is silent about the claimed invention, wherein an illuminating element is associated with each imaging unit.
Goldstein teaches about an illuminating element a plurality of illuminating elements 658 ([0141-0143], Fig14A) is associated with each imaging unit Sensor array 654 ([0141-0143], Fig14A).
Associating image sensor arrays with illuminating elements is a technique that is available in the current technological stage with the aid of a controller for making specific association of illuminated wavelength to that of sensory arrays that detects specific wave length as taught by Goldstein. 
It would have been obvious before the effective filling date of the claimed invention to modify Jacobsen and Goldstein to have an imaging sensory array associated with illuminating elements with the aid of controller for the purpose of detecting and activating red, green and blue light at a particular moment such that a controller can create set of outputable image data frames. A person of skill in the art could easily apply the features of associating sensory arrays Jacobsen’s SSID’s would be possible with the technological availability of miniaturizing apparatus.
Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Jacobsen; Stephen C et al, US 20130331648 A1; hereinafter “Jacobsen” in view of WO 2014061428 A1 to FUJITA HIROMASA hereinafter “Fujita”
As to claim 15 Jacobsen teaches the claimed invention according to claim 14.
Jacobsen is silent about the light conductors are arranged symmetrically to one another and/or symmetrically in relation to the imaging elements in the shaft.
Fujita teaches the light conductors are arranged symmetrically to one another and/or symmetrically in relation to the imaging elements in the shaft a plurality of optical fibers 92 are arranged… arranged side by side in the longitudinal direction (insertion direction) of the insertion unit 31 (page 9, paragraph 7, Fig.13).
Arrangement of plurality of optical fibers side by side in a longitudinal direction within a tube is a common practice in endoscopy as taught by Fujita
It would have been obvious before the effective filling date of the claimed invention to modify Jacobsen as taught by Fujita and arrange plurality of optical fibers side by side in a longitudinal direction within a tube to create a method for detecting bend state of each optical fiber and display the bend status on the monitor screen as the bend state of the endoscope insertion portion.
As to claim 16 Jacobsen teaches the claimed invention according to claim 15.
Jacobsen is silent about the light conductors are arranged radially to the outside of the imaging elements in relation to an axis of the shaft.
Fujita teaches the light conductors are arranged radially to the outside of the imaging elements in relation to an axis of the shaft refer to illustration of Fig. 13 as radial arrangement 
From the illustration above it is possible to see the radial arrangement of the optical fibers in relation to shaft axis (x).
It would have been obvious before the effective filling date of the claimed invention to modify Jacobsen as taught by Fujita to have radial arrangement of optical fibers in relation to the shaft so that data can be transmitted to the processor for further data manipulation. 

    PNG
    media_image3.png
    497
    705
    media_image3.png
    Greyscale

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Jacobsen; Stephen C et al, US 20130331648 A1; hereinafter “Jacobsen” in view of, US 20020054208 A1 to Goldstein, Michael D. et al. hereinafter “Goldstein” and further in view of, US2012249741A1 to BERRY DAVID T et al. herein after “Berry”
As to claim 18 Jacobsen teaches the claimed invention according to claim 1.
Jacobsen is silent about wherein at least one of: - at least two of the three or more image sensors differ from one another in respect of at least one of their spectral sensitivity and their resolution; - the spectral sensitivity of at least one image sensor lies in the infrared range, the range of the visible spectrum, or the ultraviolet range; - at least two of the three or more image sensors have an identical configuration in respect of at least one of their resolution and their spectral sensitivity; - two image sensors are monochrome sensors and the third image sensor is a color image sensor; - at least one image sensor is or comprises a time-of-flight sensor that provides a distance image data set, wherein the data processing unit uses the distance image data set to determine an item of distance information for the purpose of comparison with a stereo image data set obtained from other image data sets.
Goldstein teaches about wherein at least one of: - at least two of the three or more image sensors differ from one another in respect of at least one of their spectral sensitivity and their resolution; - the spectral sensitivity of at least one image sensor lies in the infrared range, the range of the visible spectrum, or the ultraviolet range; - at least two of the three or more image sensors have an identical configuration in respect of at least one of their resolution and their spectral sensitivity; The predetermined ranges of wavelengths, which are applicable for the light sensors as well as for the illumination light beams can be selected from the list consisting of substantially visible red color light, substantially visible green color light, substantially visible blue color light, substantially visible cyan color light, substantially visible yellow color light, substantially visible magenta color light, substantially infra-red light, substantially ultra-violet light, visible light, and the like.([0027])- two image sensors are monochrome sensors the sensors which are located at the center rectangle cannot be used to provide multi-direction (stereoscopic or quadroscopic) information. Instead, these sensors provide enhanced resolution monoscopic information ([0150]).
Goldstein teaches the availability and capability of combining image sensors that can select substantially visible red, green blue, cyan, yellow, magenta, ultra-violate, infra-red and more .Additionally Goldstein teaches that it is possible to have a combination of stereoscopic and monoscopic sensors on one instrument.
 It would have been obvious before the effective filling date of the claimed invention to modify the modified instrument of Jacobsen and Goldstein to have imaging elements that can distingue predetermined ranges of wavelengths, create stereoscopic or quadroscipic image and also imaging sensors that are monoscopic for the purpose of creating Multi directional and enhanced resolution of images.
Jacobsen and Goldstein are silent about the third image sensor is a color image sensor; - at least one image sensor is or comprises a time-of-flight sensor that provides a distance image data set, wherein the data processing unit uses the distance image data set to determine an item of distance information for the purpose of comparison with a stereo image data set obtained from other image data sets.
Berry teaches about the third image sensor is a color image sensor; - at least one image sensor RGB-D camera 503 ([0120])is or comprises a time-of-flight sensor ToF sensing ([0120])that provides a distance image data set, determine distances to objects ([0120]) wherein the data processing unit uses the distance image data set to determine an item of distance information for the purpose of comparison with a stereo image data set obtained from other image data sets. RGB-D camera 503, which may determine distances to objects using at least one of range-gated ToF sensing, RF-modulated ToF sensing, pulsed-light ToF sensing, and projected-light stereo sensing ([0120])
Berry teaches the technological availability of using RGB-D camera in association with TOF sensing technique for determining distance of an object.
It would have been obvious before the effective filling date of the claimed invention to further modify the modified instrument of Jacobsen and Goldstein to have imaging elements that can distingue predetermined ranges of wavelengths, create stereoscopic or quadroscopic image and also imaging sensors that are monoscopic for the purpose of creating Multi directional and enhanced resolution of images and also included RGB-D camera that calculate distance of an object with TOF sensing technique with the aid of these cameras it would be possible to have a device with an application processor that have the ability to measure depth of stereoscopic or quadroscopic images.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Jacobsen; Stephen C et al, US 20130331648 A1; hereinafter “Jacobsen” in view of, US 5836869 A1 to Kudo; Masahiro et al. hereinafter “Kudo”.
As to claim 19 Jacobsen teaches the claimed invention according to claim 1.
Jacobsen is silent wherein at least one of: - using the data processing unit, monitoring of the imaging properties of the imaging units is performable and, in the event of a discrepancy from a setpoint condition, an indication of this fact is outputtable;  24 - the device has at least one tool for the purpose of manipulation in the subject under examination, wherein the tool comprises a coding, which is detectable in the image data sets by the data processing unit for the purpose of identifying the tool.
Kudo teaches about one of: - using the data processing unit, monitoring of the imaging properties of the imaging units is performable and, in the event of a discrepancy from a setpoint condition, an indication of this fact is outputtable;  24 - the device has at least one tool for the purpose of manipulation in the subject under examination, image of a pair of forceps displayed on an edge portion of the TV monitor screen; (Kudo, Column 3, Ln.32-43, Fig. 14A)wherein the tool comprises a coding, which is detectable in the image data sets by the data processing unit for the purpose of identifying the tool the pattern-matching circuit 42 process the image data, thereby detecting the position of the distal end of the instrument 6. (Kudo, Column 12, Ln.47-56).
Kudo showed in his teaching that forceps displaying for the purpose of performing examination of a subject can be detected using a visual device which also can be displayed on a display screen for making appropriate correction of position or going on a further step in the examination process. A set of condition/ program to perform the task of identifying discrepancy and also displaying distal end of a treatment tool on a display screen is an art known in the endoscopy.  
It would have been obvious before the effective filling date of the claimed invention to further modify the modified instrument of Jacobsen as taught by Kudo to have set of condition/ program to perform the task of identifying discrepancy and also displaying distal end of a treatment tool on a display screen is so that an operator can perform and manipulate the distal end tool with precision.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TADIOS E MOLLA whose telephone number is (571)272-4362.  The examiner can normally be reached on Monday-Friday 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CAREY MICHAEL can be reached on (571) 270-7235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TADIOS E MOLLA/Examiner, Art Unit 3795

/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795